Title: To George Washington from William Gordon, 19 December 1776
From: Gordon, William
To: Washington, George

 

My Dear Sir
Jamaica Plain [Mass.] Decr 19 1776.

I have been for some time past in pain for your Excellency, but still in hopes that You would receive a reinforcement sufficient & soon enough to prevent the enemy’s crossing the Delaware, or marching down by it on the Jersey side towards Philadelphia. Accounts yesterday relieved us from our anxiety, & have given us reason to conclude that the regulars have left Brunswick & gone down by water to Staten Island. If so, we may consider the campaign as over; & upon a review have reason to be thankful. Certain it is, that if we have not succeeded in every instance to the utmost of our wishes: tis no less so with the enemy, who so far from having made a conquest of the Continent, have not completed the reduction of a single province not even of that in which they had the most interest. Whatever puffs the ministry may cook up & present to the publick, they that expected more solid doings & to have had matters settled, will find themselves wretchedly disappointed. Our friends in Europe will judge, that all things considered, we have made a glorious campaign. France & Spain will be likely to believe that we shall not be an encumbrance to them in case of their declaring war against G. Britain, but the contrary. I can heartily bless God for having carried us so well through the year, & thankfully make my acknowledgments as an individual to your Excellency & others, who have been used as instruments therein. Should a few prizes, whose arrival we have not yet heard of, get safe in, the balance will be much in our favour.
The Alfred is got to Boston harbour: Designed for Rhode Island, but the wind coming contrary, may have been the means of saving her. This day sennight in thick stormy weather, she lost sight of her seven prizes, whom she meant to see safe in Port. They are worth between two & three hundred thousand pound sterling, prime cost, as I am informed. One has sixteen thousand full suits of clothes, designed for the soldiers in Canada; each suit, including shirts & two pair of shoes, amounting to eight pounds sterling. This ship mounted sixteen guns, was pierced for twenty or one & twenty, bore down upon the Alfred who concealed her lower ports, with a view of taking Her, & was herself caught. She is a remarkable fine sailer. Capt. Jones of the Alfred put in her full compliment of guns, took out all her men, & manned her with a hundred of his own. Yesterday an armed vessel was to sail & cruize off Nantucket shoals for her, to give information of the enemy’s being at Rhode Island. The Council have also sent expresses directing that boats should keep a good look out for her. I trust that Providence will make her a deodand (I mean a gift of God) to us: we have our fears however. We have cause for hoping that she has not got into

Newport, considering the weather & other circumstances. Am told that another of the prizes has bombs mortars &c. on board. The Captain has brought in all the prisoners to the amount of one hundred & sixty among them some officers, & the judge, a Nephew of Lord Effingham, of course of Lady Carletons; this gentleman may possibly induce the General to admit of a flag of truce going to him, tho’ it is not to supplicate his Majesty’s mercy & may cure How’s shuffling with instead of exchanging Carleton’s prisoners.
Accounts were recd yesterday from Rhode Island, that Carleton had been obliged to hang three or four soldiers for ravishing the women.
Would it not answer a valuable purpose, was an authentic account to be transmitted this way of the plunderings of the regulars without regard to Whig or Tory, in order to its being published? Your Excellency will be too much engaged to attend to such a matter; but you can prevail upon some of your suite to write to me.
At Salem a noble spirit was discoverd in raising the troops for the three months. Gentlemen of considerable fortune turned out volunteers, several worth many thousands sterling. Should your Excellency visit their quarters I am sure it will be a pleasure to you to see & take notice of them.
The gentlemen of Boston expect to engage their proportion for the whole three years.
The cadet company have furnished thirty six gentlemen who have signed a petition to be presented this day to Council requesting that they may be appointed officers in one of the battalions to be furnished by the Massachusetts State. They mean to wipe away the reproach that has laid long upon Boston for not furnishing the army with more military men. I hope there will be no invincible obstacles in the way preventing a compliance: for as they have been well educated, know more of the world than the country clowns, have a sense of honour, & a spirit of emulation, & understand their exercise, expect that should they have a regiment, it will be as fine & as well disciplined a corps as any upon the Continent.
When I acquaint your Excellency, that I am preparing for that history in which you are so deeply concerned & make so eminent a figure, & in the forming of which you was so obliging as to assure me You would assist by furnishing materials, your Excellency will conclude that I do not despair of the Common Wealth, but look for a happy conclusion to the present noble struggle. Should our cause miscarry twill be owing to our own supineness & selfishness, but these I flatter myself are at their summit, & will abate shortly.
Your Excellency would do the country great service, would you urge it upon our General Court to fortify the harbour of Boston to the utmost, & make the necessary provision for its being effectually defended,

that so should the ministry set on foot an expedition against it early the next spring the same may not succeed.
Do me the favour, my dear Sir, of making my respectful compliments to your Suite, to Genl Putnam, Green, Ld Stirling &c. Mrs Gordon joins in warmest wishes for your safety & success, & pray you when you write to your Lady to transmit our respects as also to Mr & Mrs Custis. The coldness of the weather has injured the writing, but my heart is warm & sincere, notwithstanding the coldness of my hand, while I subscribe myself your very affectionate friend & most humble servant

William Gordon

